Citation Nr: 1327367	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  09-37 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus.



REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

P. Olson, Counsel

INTRODUCTION

The Veteran had active military service from February 1969 to October 1970.

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in January 2012, October 2012, and April 2013.  This matter was originally on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee.

The record reveals that appellant is separately service connected for kidney disease associated with erectile dysfunction, rated noncompensably disabling.  He has been granted special monthly compensation based on the loss of use of a creative organ.  These matters are not on appeal or otherwise before the Board.

The issue of entitlement to an acquired psychiatric disorder addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At no time during the appeal period has the probative evidence demonstrated that the Veteran's diabetes mellitus has required regulation of activities.  It is largely controlled with diet and oral medication with occasional use of Insulin.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.119, Diagnostic Code 7913 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter

Pursuant to the Board's January 2012, October 2012, and April 2013 Remands, the Appeals Management Center (AMC) obtained outstanding VA treatment records, scheduled the Veteran for VA examinations to determine the severity of his service-connected diabetes mellitus, readjudicated the Veteran's claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's January 2012, October 2012, and April 2013 Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March 2008 of the information and evidence needed to substantiate the claim for increased rating, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in July 2013. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

The Veteran's service-connected diabetes mellitus has been rated as 20 percent disabling pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7913 (2012) which provides a 20 percent rating for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A rating of 40 percent is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is for application when diabetes mellitus requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least 3 hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2012). 

"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007). 

The Board has reviewed the evidence of record and finds no support for the assignment of the next-higher 40 percent evaluation for any portion of the rating period on appeal. 

There is no dispute that the veteran requires oral hypoglycemic agents, insulin, and a restricted diet to control his diabetes mellitus; however, the evidence of record fails to demonstrate that his diabetes requires a regulation of activities.  The April 2008 VA examiner noted that the Veteran was told to limit activity due to breathing problems and not in order to prevent hypoglycemic reactions and commented that the Veteran's limitation of activities was secondary to medical conditions unrelated to diabetes.   The May 2013 VA examiner noted that the Veteran's diabetes mellitus did not require regulation of activities as part of medical management.  

For the entirety of the appeal period, the Veteran has had diabetes treated with a combination of oral medications, insulin and restricted diet.  No VA treatment records indicate that the Veteran's diabetes required him to avoid any strenuous activity.  Given this, and in light of the VA examinations which clearly indicated that a regulation of activities was not required, the Board concludes that the Veteran's disability picture does not most nearly approximate the next-higher 40 percent evaluation under Diagnostic Code 7913.  Moreover, the criteria for a disability rating in excess of 20 percent have not been met during any portion of the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

As such, the preponderance of the evidence is against an evaluation in excess of 20 percent for the Veteran's diabetes mellitus and against a compensable evaluation for erectile dysfunction and kidney disease at any time during the appeal period. 

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected diabetes mellitus, erectile dysfunction, and kidney disease present such unusual or exceptional disability pictures at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  

The criteria pertaining to diabetes mellitus and its complications in the Rating Schedule focus on medication type, diet, and regulation of activities.  As discussed above, some of such symptomatology describes the Veteran's current disability picture.  Thus, it appears that the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  Id. 

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raised a claim of entitlement to a TDIU as it is not contended that he is unemployed due to his diabetes.


ORDER

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus is denied. 


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.  

The issue of entitlement to service connection for an acquired psychiatric disorder has been remanded by the Board on several occasions for additional development.  Specifically, the Board directed that the Veteran should be scheduled for a VA psychiatric examination and that the examiner should be asked to specifically delineate all current psychiatric disabilities identified on examination and provide an opinion as to whether such psychiatric disability was at least as likely as not etiologically related to the Veteran's service.  There have been complicating factors which required additional attempts at development.  The Board notes that the May 2013 VA provided an Axis I diagnosis of Depression, NOS but did not provide an opinion as to its etiology.  It has been contended that the Veteran's depression is a result of his Vietnam service.  Further development is, therefore, needed.

Accordingly, the case is REMANDED for the following action:

1. The claims file should be returned to the VA examiner who conducted the May 2013 VA psychiatric examination for an addendum opinion.  If the May 2013 VA psychiatric examiner is unavailable, the claims file should be referred to an alternate VA examiner with similar expertise.  Access to the Veteran's Virtual VA file must be made available to and reviewed by the examiner in connection with the examination. 

The examiner should be asked to provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's depression (or any other psychiatric disorder found) is etiologically related to his active duty service or to service-connected disability.  Consideration of secondary service connection should include an opinion as to whether the psychiatric disorder is proximately due to, the result of, or aggravated (permanently made worse by) the service connected disorder.  The Board notes that service connection has been established for diabetes mellitus, erectile dysfunction, and kidney disease. 

2.  After ensuring compliance with the above development, as well as undertaking any additional development deemed necessary, the RO/AMC should readjudicate the claim, considering all the evidence of record.  If the claims remain denied, the appellant and his representative should be provided with a supplemental statement of the case and be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


